Citation Nr: 0521967	
Decision Date: 08/12/05    Archive Date: 08/19/05	

DOCKET NO.  04-00 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the use of 44 months and 4 days under Chapter 31, 
Title 38, United States Code (Vocational Rehabilitation) 
precludes entitlement to 36 months under Chapter 30, Title 
38, United States Code (Montgomery GI Bill).

ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1975 to December 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


FINDING OF FACT

The veteran has received 44 months and 4 days of assistance 
under Chapter 31; he is applying for assistance under Chapter 
30.


CONCLUSION OF LAW

The veteran's use of 44 months and 4 days under Chapter 31 
does not preclude his entitlement to 36 months of assistance 
under Chapter 30.  38 U.S.C.A. § 3695(a) (West 2002); 
38 C.F.R. § 21.4020 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record indicates that the veteran has previously used 44 
months and 4 days of assistance under Chapter 31.  The record 
does not indicate that the veteran has received benefits 
under any other VA education or vocational rehabilitation 
program.

The veteran now seeks entitlement to additional educational 
assistance benefits; specifically, he is seeking benefits 
under Chapter 30.  A determination was made that the veteran 
is entitled to 3 months and 26 days under Chapter 30 on the 
basis that 3 months and 26 days plus 44 months and 4 days 
equals 48 months, the limit on receipt of educational 
benefits.

Pertinent law and regulation provide that the aggregate 
period for which any person may receive educational 
assistance under two or more programs is limited to 48 months 
(or the part-time equivalent).  38 U.S.C.A. § 3695(a); 
38 C.F.R. § 21.4020.  The law specifies which educational 
programs are included in arriving at this 48-month limit.  Of 
relevance here is that Chapter 31 is not listed.

Neither 38 U.S.C.A. § 3695(a) nor 38 C.F.R. § 21.4020 require 
Chapter 31 benefits be considered when determining if an 
applicant has additional educational assistance benefits 
available.  That is, the law expressly lists which 
educational programs are charged against the 48 months of 
entitlement, and Chapter 31 is not listed.  

The provisions of 38 C.F.R. § 21.4020(b) are not for 
application here.  That provision states that no person may 
receive assistance under Chapter 31 in combination with 
paragraph (a) of this section in excess of 48 months (or the 
part-time equivalent) unless VA determines that additional 
months of benefits under Chapter 31 are necessary to 
accomplish the purpose of the veteran's rehabilitation 
program.  However, because the veteran is seeking benefits 
under Chapter 30, this section is irrelevant.  See Davenport 
v. Principi, 16 Vet. App. 522, 527 (2002).

The statutory and regulatory language are clear; only the 
enumerated educational programs "count" when determining how 
many months of benefits a veteran has received.  Chapter 31 
benefits are clearly absent from that list.  In this case, 
the veteran has not used any months of benefits under any 
listed program, and he is thus not precluded from entitlement 
to 36 months under Chapter 30 based on his use of 44 months 
and 4 days under Chapter 31.

Although the veteran was not provided notification with 
respect to the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.  (West 2002), he has not been 
prejudiced as a result of the Board proceeding to the merits 
of the claim because the benefit sought has been granted.  
Further, the Board finds that the law, and not the evidence 
is dispositive in this case.  The United States Court of 
Appeals for Veterans Claims (Court) has held that when the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter, the VCAA can have no effect on 
the appeal.  Manning v. Principi, 16 Vet. App. 534, 542 
(2002); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no 
effect on appeal limited to interpretation of law); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable 
where law, not factual evidence, is dispositive).  Therefore, 
the Board finds that no further action is necessary under the 
VCAA in this case.


ORDER

Entitlement to 36 months under Chapter 30 is not precluded by 
the use of 44 months and 4 days under Chapter 31, and the 
appeal is granted.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


